Name: 2011/415/EU: Commission Decision of 14Ã July 2011 correcting Directive 2010/19/EU amending, for the purposes of adaptation to technical progress in the field of spray-suppression systems of certain categories of motor vehicles and their trailers, Council Directive 91/226/EEC, and Directive 2007/46/EC of the European Parliament and of the Council as regards the amendment of the Annexes to Directive 2007/46/EC Text with EEA relevance
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport
 Date Published: 2011-07-15

 15.7.2011 EN Official Journal of the European Union L 185/76 COMMISSION DECISION of 14 July 2011 correcting Directive 2010/19/EU amending, for the purposes of adaptation to technical progress in the field of spray-suppression systems of certain categories of motor vehicles and their trailers, Council Directive 91/226/EEC, and Directive 2007/46/EC of the European Parliament and of the Council as regards the amendment of the Annexes to Directive 2007/46/EC (Text with EEA relevance) (2011/415/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(2) thereof, Whereas: (1) An error has occurred in the adoption of Commission Directive 2010/19/EU of 9 March 2010 amending, for the purposes of adaptation to technical progress in the field of spray-suppression systems of certain categories of motor vehicles and their trailers, Council Directive 91/226/EEC and Directive 2007/46/EC of the European Parliament and of the Council (2). Directive 2010/19/EU introduced harmonised requirements with regard to spray-suppression for all vehicle categories covered by Council Directive 91/226/EEC (3). Accordingly, Annexes IV and XI to Directive 2007/46/EC were also amended in that Directive for the purposes of adaptation to technical progress. As those Annexes have already been replaced by Commission Regulation (EC) No 1060/2008 of 7 October 2008 replacing Annexes I, III, IV, VI, VII, XI and XV to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (4) and amended by several regulations, their subsequent amendments should also have been done by means of a regulation. It is therefore appropriate, in the interest of legal clarity, to correct Directive 2010/19/EU. (2) Article 2 of Directive 2010/19/EU should therefore be deleted. (3) The measures provided for in this decision are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Directive 2010/19/EU is deleted. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 14 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 72, 20.3.2010, p. 17. (3) OJ L 103, 23.4.1991, p. 5. (4) OJ L 292, 31.10.2008, p. 1.